1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                      SOUTHERN DIVISION
11

12   SHARON S.,                               )   No. SA CV 18-746-MWF (PLA)
                                              )
13                       Plaintiff,           )   JUDGMENT
                                              )
14                  v.                        )
                                              )
15   NANCY BERRYHILL, DEPUTY                  )
     COMMISSIONER OF OPERATIONS               )
16   FOR THE SOCIAL SECURITY                  )
     ADMINISTRATION,                          )
17                                            )
                         Defendant.           )
18                                            )
19         Pursuant to the Order Accepting Findings, Conclusions, and Recommendation of
20   United States Magistrate Judge,
21         IT IS ADJUDGED that the decision of the Commissioner is reversed and this case is
22   remanded to defendant for the award of benefits.
23

24   DATED: March 26, 2019                              ___________________________________
                                                              MICHAEL W. FITZGERALD
25                                                         UNITED STATES DISTRICT JUDGE
26

27

28
